Case 3:17-cv-05607-FLW-LHG Document 50 Filed 07/02/19 Page 1 of 1 PageID: 668




                                                         LAW OFFICES OF

                                     G. MARTIN MEYERS, P.C.
                                                  A PROFESSIONAL CORPORATION

                                                   35 W. MAIN STREET, SUITE 106
                                                        DENVILLE, NJ 07834
                                                    e-mail: gmm@gmeyerslaw.com

   TELEPHONE: (973) 625-0838                                                       TELECOPIER: (973) 625-5350
        ---------------                                                                   ---------------
   G. MARTIN MEYERS, Esq. *
    * Certified by the New Jersey Supreme Court                                     JUSTIN A. MEYERS, Esq. †
       as a Civil Trial Attorney                                                    SUSAN S. SINGER, Esq. †
        ---------------                                                               † Of Counsel


                                                        July 2, 2019

   VIA ELECTRONIC FILING:
   Honorable Anne E. Thompson, U.S.D.J.
   Clarkson S. Fisher Fed’l Bldg. & Courthouse
   402 E. State Street
   Trenton, N.J. 08608

             Re: Fabricant v. Six Flags, Et al.
                 Civil Action No.: 17-5607

   Dear Judge Thompson:

          I am writing to advise the Court that, at the time Plaintiffs filed their opposition to
   the pending Motion to Dismiss of Defendant Six Flags Great Adventure, LLC, we
   inadvertently failed to advise the Court that Plaintiffs were requesting oral argument on
   that Motion.
          Thank you for your cooperation in accepting that request nunc pro tunc.

                                                                 Respectfully submitted,


                                                                 G. MARTIN MEYERS


   GMM/jv
   cc: All counsel via electronic filing.




                                                                1
